IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50699
                         Summary Calendar
                        __________________


KEITH O. YOUNG,

                                       Plaintiff-Appellant,

versus

SONYA A. ALEXANDER, ET AL.
                                       Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                   for the Western District of
                       USDC No. A-95-CV-190
                        - - - - - - - - - -
                         February 12, 1996

Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Keith O. Young appeals the dismissal of his suit pursuant to

28 U.S.C. § 1915(d).   Young contends that the defendants violated

various federal statutes by keeping improper records and by not

releasing records to him.    We have reviewed the record and

Young's brief and AFFIRM the district court's dismissal for

essentially the same reasons set forth by the district court.

Young v. Alexander, No. A-95-CA-190 (W.D. Tex. August 8, 1995).




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.